Exhibit 10.14

BARNES GROUP INC.

PERFORMANCE-LINKED BONUS PLAN

For Selected Executive Officers

(as amended on October 22, 2008, effective with respect to awards for 2008)

SECTION 1. PURPOSE

The Performance-Linked Bonus Plan For Selected Executive Officers (the “Plan”)
is designed to provide cash incentive compensation opportunities to key
executives that contribute to the success of Barnes Group Inc. (the “Company”)
and its subsidiaries. All employees (a) who are executive officers of the
Company, (b) whose incentive compensation for any taxable year(s) of the Company
commencing on or after January 1, 2001 the Committee (as hereafter defined)
anticipates may not be deductible by the Company in whole or in part but for
compliance with section 162(m)(4)(C) of the Internal Revenue Code of 1986 as
amended (the “Code”), and (c) who are selected to participate in the Plan,
including members of the Board of Directors of the Company who are such
employees, are eligible to participate in the Plan.

SECTION 2. ADMINISTRATION

The Plan shall be administered by the Compensation and Management Development
Committee of the Board of Directors of the Company, or its successor (the
“Committee”). The Committee shall consist of not less than two directors who are
not employees of the Company or any subsidiary of the Company and shall be
comprised solely of directors who are “outside directors” within the meaning of
Section 162(m)(4)(C)(i) of the Code. The Committee shall have authority, subject
to the provisions of the Plan, to: select employees to participate in the Plan;
establish and administer the performance objectives and the Award opportunities
applicable to each participant and certify whether the goals have been attained;
construe and interpret the Plan and any agreement or instrument entered into
under the Plan; establish, amend, and waive rules and regulations for the Plan’s
administration; and make all other determinations which may be necessary or
advisable for the administration of the Plan. Any determination by the Committee
pursuant to the Plan shall be final, binding and conclusive on all employees and
participants and anyone claiming under or through any of them. Amounts paid or
projected to be paid under the Plan are referred to herein as “Awards.”

SECTION 3. DEFINITIONS

 

3.1 “Award Period” shall mean the period of time within which Performance is
measured for the purpose of determining whether an Award has been earned.

 

3.2 “CEO” shall mean the President and Chief Executive Officer of the Company.

 

1



--------------------------------------------------------------------------------

3.3 “Covered Employee” shall have the meaning set forth in Section 162(m) of the
Code.

 

3.4 “Group” shall mean the Executive Office, Barnes Industrial, Barnes
Distribution, or Barnes Aerospace, or any business unit, division, or similar
collection of cost centers, profit centers, or international subsidiaries that
may be recognized as such by the Committee.

 

3.5 “Individual Target” shall mean a percentage of salary for each individual
participating in the Plan. The Committee will establish the Individual Target
for each participant no later than the earlier of (a) 90 days after the start of
the Award Period or (b) a date on which no more than one fourth of the Award
Period has elapsed.

 

3.6 “Maximum” shall mean a Performance level at or above which the amount paid
or projected to be paid for an Award Period is equal to such maximum percentage
of the Individual Targets as may be established by the Committee for each
participant no later than the earlier of (a) 90 days after the start of the
Award Period or (b) a date on which no more than one fourth of the Award Period
has elapsed.

 

3.7

“Performance” shall mean the performance objectives established by the Committee
in advance, in writing, in terms of an objective formula or standard, with
respect to each Group for an Award Period, for the purpose of determining
whether, and to what extent, an Award has been earned by the Group for such
Award Period. The terms of the objective formula or standard shall preclude
discretion to increase the amount of the Award that would otherwise be due upon
attainment of the Performance level. Performance objectives shall consist of
targeted levels, targeted levels of return on, or targeted levels of growth for,
one or more of the following on a consolidated Company, consolidated Group,
business unit or divisional level: earnings per share, net income, operating
income, performance profit (operating income minus an allocated charge
approximating the Company’s cost of capital, before or after tax), gross margin,
revenue, working capital, total assets, net assets, stockholders’ equity, or
cash flow. The foregoing criteria shall be determined in accordance with
generally accepted accounting principles, except to the extent the Committee
directs otherwise within the earlier of (a) 90 days after the start of the Award
Period or (b) a date on which no more than one fourth of the Award Period has
elapsed, and may include or exclude any or all of the following items, as the
Committee may specify: extraordinary, unusual or non-recurring items;
discontinued operations; effects of accounting changes; effects of currency
fluctuations; effects of financing activities (by way of example, without
limitation, effect on earnings per share of issuing convertible debt
securities); expenses for restructuring or productivity initiatives;
non-operating items; effects of acquisitions and acquisition expenses; and
effects of divestitures and divestiture expenses. Any such performance criterion
or combination of such criteria may apply to the participant’s Award opportunity
in its entirety or to any designated portion or portions of the Award
opportunity, as the Committee may

 

2



--------------------------------------------------------------------------------

 

specify. Unless the Committee determines otherwise at any time prior to payment
of a participant’s Award for an Award Period and subject to the Committee’s
right to exercise negative discretion pursuant to Section 6.1, extraordinary,
unusual or non-recurring items, discontinued operations, effects of accounting
changes, effects of currency fluctuations, effects of financing activities,
expenses for restructuring or productivity initiatives, non-operating items,
effects of acquisitions and acquisition expenses, and effects of divestitures
and divestiture expenses, any of which affect any Performance criterion
applicable to the Award (including but not limited to the criterion of earnings
per share) shall be automatically excluded or included in determining the extent
to which the Performance level has been achieved, whichever will produce the
higher Award.

 

3.8 “Target” shall mean a Performance level above the Threshold and below the
Maximum at which the amount paid or projected to be paid for an Award Period is
equal to 100% of the Individual Targets for the members of the corresponding
Group.

 

3.9 “Threshold” shall mean a Performance level at or above which an Award is
earned for an Award Period. For Threshold Performance, the amount paid or
projected to be paid for an Award Period is equal to such minimum percentage of
the Individual Targets as may be established by the Committee no later than the
earlier of (a) 90 days after the start of the Award Period or (b) a date on
which no more than one fourth of the Award Period has elapsed.

SECTION 4. GROUP PERFORMANCE LEVELS

If an Award Period is a calendar year, prior to March 31, the Committee shall
establish the Threshold, Target and Maximum for each Group, and the method for
computing the Award for each participant in the Group for such year if the
Threshold, Target or Maximum is attained. If an Award Period is not a calendar
year, then the Committee shall establish in writing no later than the earlier of
(a) 90 days after the start of the Award Period or (b) a date on which no more
than one fourth of the Award Period has elapsed, the Threshold, Target and
Maximum for each Group and the method for computing the Award for each
participant in the Group for such Award Period if the Threshold, Target or
Maximum is attained. The Committee may also designate one or more intermediate
levels of Performance between the Threshold and the Target, and the Target and
the Maximum, for a Group, and the percentage of the corresponding Individual
Targets that will be available for payment as an Award if Performance equals
such intermediate level.

SECTION 5. PARTICIPANTS

If an Award Period is a calendar year, prior to March 31, the Committee shall
designate the eligible participants and the respective Groups in which they
shall participate. The CEO shall participate in the Executive Office Group for
each Award Period. If an Award Period is not a calendar year, then the Committee
shall designate the

 

3



--------------------------------------------------------------------------------

eligible participants, and the respective Groups, no later than the earlier of
(a) 90 days after the start of the Award Period or (b) a date on which no more
than one fourth of the Award Period has elapsed. Except for (i) participants in
the Plan during an Award Period who retire, die or become permanently disabled
before Awards are paid for that Award Period pursuant to Section 8, whose Awards
for that Award Period shall be prorated to the date of such retirement, death or
permanent disability if it occurs before the last day of that Award Period, and
(ii) participants in the Plan during an Award Period whose employment is
involuntarily terminated by the Company other than for cause (as determined by
the Committee) on or after November 1 of that Award Period (October 1 in the
case of the 2008 Award Period) and before Awards are paid for that Award Period
pursuant to Section 8, whose Awards for that Award Period shall be prorated to
the date of such termination if such termination occurs before the last day of
that Award Period, a person must be employed by the Company or one of its
subsidiaries on the date of payment of an Award in order to be eligible to
receive an Award. For the avoidance of doubt, a participant’s Award for any
Award Period, including but not limited to an Award that is to be prorated
pursuant to the preceding sentence, (A) shall be determined in accordance with
the objective formula or standard that was established by the Committee for the
participant’s Group for that Award Period in accordance with the Plan, based on
the level of Performance attained in that Award Period, and (B) shall be subject
to any exercise of “negative discretion” by the Committee, within the meaning of
Treasury Regulation Section 1.162-27(e)(2)(iii)(A), and (C) shall be paid at the
time and subject to the conditions specified in Section 8.

SECTION 6. AWARDS

 

6.1 After the end of the Award Period and based on the final Performance of each
Group, the Committee shall determine the Award for each participant, based in
all instances on the participant’s Individual Target and the Performance level
achieved. No provision of the Plan shall preclude the Committee from exercising
negative discretion with respect to any Award hereunder, within the meaning of
Treasury Regulation Section 1.162-27(e)(2)(iii)(A).

 

6.2 Subject to Section 7, the Committee shall have the authority to refrain from
making an Award to any participant.

SECTION 7. LIMITATIONS

Notwithstanding anything in the Plan to the contrary, no Award in excess of the
calculated Award shall be made to any Covered Employee under any circumstances.

Awards at Target shall be greater than Awards at Threshold and less than Awards
at Maximum.

Regulations under Section 162(m) of the Internal Revenue Code of 1986, as
amended, require that a maximum individual Award be established for any Awards
to Covered Employees that are intended to qualify as performance-based
compensation. For purposes of qualifying Awards as performance-based
compensation under such regulations, notwithstanding anything in the Plan to the
contrary, no Award in excess of $7 million shall be paid to any Covered Employee
for services rendered in any calendar year.

 

4



--------------------------------------------------------------------------------

SECTION 8. PAYMENT OF AWARDS

Payment of any Award shall be contingent upon approval by the stockholders of
the Company, prior to payment, of the material terms under which the Award is to
be paid, in accordance with Section 162(m)(4)(C)(ii) of the Code and the related
Treasury regulations. Unless and until such stockholder approval is obtained, no
Award shall be paid.

Payment of any Award shall also be contingent upon the Committee’s certifying in
writing that the Performance level and any other material terms applicable to
such Award were in fact satisfied, in accordance with Section 162(m)(4)(C)(iii)
of the Code and the related Treasury regulations. Unless the Committee so
certifies, such Award shall not be paid.

Awards shall be paid within the 2 1/2 months that immediately follow the
expiration of the Award Period (i.e., in the case of an Award Period that is a
calendar year, on or after January 1 and on or before March 15 of the following
calendar year). Awards shall be paid in cash unless otherwise decided by the
Committee.

SECTION 9. GENERAL

 

9.1 The interpretation of the Plan by the Committee and its decisions on all
questions arising under the Plan shall be conclusive and binding on all Plan
participants.

 

9.2 The Plan may be amended at any time, including retroactively, by the
Committee.

 

9.3 The Plan supersedes all prior incentive plans, including without limitation
the Management Incentive Compensation Plan, for all participants, effective as
of January 1, 2001 for the Award Period of calendar year 2001 and Award Periods
thereafter.

 

9.4 Any provision of the Plan to the contrary notwithstanding, (a) Awards to
Covered Employees under the Plan are intended to qualify as performance-based
compensation under Code Section 162(m)(4)(C), and (b) any provision of the Plan
that would prevent an Award to any Covered Employee from so qualifying shall be
administered, interpreted and construed to carry out such intention and any
provision that cannot be so administered, interpreted and construed shall, to
that extent, be disregarded. No provision of the Plan, nor the selection of any
eligible employee to participate in the Plan, shall constitute an employment
agreement or affect the duration of any participant’s employment, which shall
remain “employment at will” unless an employment agreement between the Company
and the participant provides otherwise. Both the participant and the Company
shall remain free to terminate employment at any time to the same extent as if
the Plan had not been adopted.

 

5



--------------------------------------------------------------------------------

9.5 All Awards are intended to qualify as short-term deferrals under Treasury
Regulation section 1.409A-1(b)(4). The Plan shall be administered, interpreted
and construed to carry out that intention, and any provision of the Plan that
cannot be so administered, interpreted and construed shall to that extent be
disregarded. However, the Company does not represent, warrant or guarantee that
any Award will qualify as a short-term deferral, nor does the Company make any
other representation, warranty or guaranty to any participant as to the tax
consequences of any Award or of participation in the Plan.

Approved: 4/12/01

Amended: 10/22/08

 

6